Citation Nr: 0938311	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of a right ankle 
fracture with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty form May 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the evaluation for 
residuals of right ankle fracture from noncompensable to 10 
percent, effective February 7, 2006.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

Also in March 2009, the Veteran submitted a statement in 
which he indicated that he wanted to file a service 
connection claim for a right knee disability, claimed as 
secondary to his service-connected right ankle disability.  
The Board observes that the RO, in the November 2006 rating 
decision, denied service connection for a right knee 
disability on a direct basis only.  In his March 2009 
statement, the Veteran also expressed a desire to file a 
service connection claim for a left knee disability, claimed 
as secondary to his service-connected right ankle disability.  
These matters are referred to the RO for the appropriate 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an evaluation in excess of 10 percent 
for his service connected right ankle disability.  

The Veteran last underwent a VA examination of his right 
ankle in April 2006.  In July 2008, a Decision Review Officer 
determined, after a review of the record, that an additional 
examination was necessary.  Such an examination was scheduled 
for August 2008; however the Veteran failed to report.  
During his personal hearing before the undersigned, the 
Veteran stated that he did not receive notification of the 
scheduled examination.  He also testified that he receives 
treatment for his right ankle at both the Nashville VA 
Medical Center (VAMC) and the Chattanooga Community-Based 
Outpatient Clinic (CBOC).  He indicated that he has pain 
radiating from his right hip to his right ankle.  He 
reportedly has been prescribed methadone for his right ankle 
disability.  

Given the above noted circumstances in this case, the Board 
finds that the Veteran should be given an additional 
opportunity to undergo a VA examination to ascertain the 
current nature and severity of his service-connected right 
ankle disability.  As indicated, he has not had a VA 
examination of the right ankle since April 2006.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all 
pertinent treatment records of the 
Veteran dated from August 2008 to the 
present from the VAMC in Nashville, and 
the Chattanooga CBOC.  
	
2.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
the current nature and extent of his 
service-connected residuals of right 
ankle fracture with arthritis.  The 
claims folder should be reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
performed.  

All residuals of the right ankle fracture 
that are found on examination should be 
noted in the examination report.  In 
particular, the examiner should discuss 
any limitation of motion found to be 
associated with this service-connected 
disability.  

Additionally, the examiner should discuss 
whether the Veteran's right ankle 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the Veteran uses this joint 
repeatedly over a period of time.  

3.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the increased rating 
claim for residuals of right ankle 
fracture with arthritis.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal, as well as a 
summary of the evidence received since 
the issuance of the last SSOC. An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




